Mahoney, P. J., and Harvey, J.,
concur in a memorandum by Mahoney, P. J. Mahoney, P. J. (concurring). We agree that the order must be vacated and the compromise approved but write separately to explain the bases for our view. As to the procedural posture of this matter, we do not believe that an *877appeal from the ex parte order lies as of right (CPLR 5701 [a] [2]; Matter of McKee v Coughlin, 142 AD2d 798). We also reject the availability of review under CPLR 5704 (a) since there is no adverse party as contemplated by the statute. To the extent that this view is contrary to our holding in Matter of Martin v Hunt (40 AD2d 571), we would overrule that holding. We do believe, though, that review is available under our constitutional grant of "all the jurisdiction and powers that are vested in the Supreme Court” (Matter of Association of Bar, 222 App Div 580, 585; see, NY Const, art VI, § 4). Since the Legislature has given Supreme Court the power to approve compromises such as that proposed here (Tax Law § 171 [fifteenth]), we also have such power. Accordingly, the appeal should be converted into an initial application for our approval.
On the merits, we disagree with the majority and Supreme Court that a rational basis standard of review is appropriate. In an analogous uncontested, nonadversarial application for Supreme Court approval where, as here, there was no legislative direction as to the standard of judicial review, the Court of Appeals held that judicial inquiry was limited to whether statutory requirements were met (Matter of Association for Preservation of Freedom of Choice v Shapiro, 9 NY2d 376, 381-382). Applying this limited review, it is evident that the statutory requirements of Tax Law § 171 (fifteenth) have been satisfied since the record establishes that the hospital is insolvent and the compromise amount is not less than an amount otherwise recoverable in legal proceedings. There is simply no occasion for the court to consider the rationality or advisability of the proposed compromise. Therefore, we would vacate the order and approve the compromise. [See, 142 Misc 2d 165.]